Silverman, J., dissents in a memorandum as follows:
I would reverse the order appealed from and grant defendants’ motion for summary judgment dismissing the complaint. Clearly it is no part of the business of a court to review a determination by a university whether to grant advanced academic credit toward a graduate degree for work done at a foreign military academy. (See Olsson v Board of Higher Educ., 49 NY2d 408.) Nor is it any part of the business of a court to pass on the qualifications of the. university’s representative who decides this question. These matters involve academic standards generally resting upon the subjective judgment of the university’s authorities into which the court should not intrude (Tedeschi v Wagner Coll., 49 NY2d 652, 658.) There is no evidence in this case that the university authorities who passed on this question did not act in good faith or that their actions were arbitrary or irrational.